ACCEPTED
                                                                                           03-15-00079-CR
                                                                                                   6662685
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/26/2015 2:04:04 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-15-00079-CR

DAVID KENT THACKER, JR.                    §         IN THE THIRD FILED IN
                                                              3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
V.                                         §         DISTRICT 8/26/2015
                                                               COURT2:04:04
                                                                          OF PM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS Clerk




STATE’S UNOPPOSED FOURTH & FINAL MOTION TO EXTEND TIME
                     TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 13 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.

      Appellant was convicted by a jury of the offense of Driving While

Intoxicated with Two or More Previous Convictions for the Same Type of Offense.

The offense was thereby enhanced from a third-degree felony to habitual, and

Appellant received a life sentence on January 28, 2015. Appellant’s brief was filed

on April 17, 2015. The State’s brief is currently due on August 26, 2015.

                                         II.

      I am handling the appeal for the State in this case. I filed the State’s brief in

03-14-00818-CR on August 6, 2015. Since early August, I have had to review five

habeas corpus applications, some of which were lengthy. One application required


                                          1
research to draft an order for the trial court, and I filed an answer to another

original application filed with the Court of Criminal Appeals in WR-83,674-02.

Additionally, I have gathered information on and reviewed expunctions and

nondisclosures, including 10 petitions in the last few weeks. I have also recently

assisted other attorneys in the office with various issues in their appeals. I have

read through the Appellant’s brief, the record, and watched the video evidence in

the instant case, and I have begun researching and writing the State’s response.

However, I have not yet been able to finish the brief. In light of the foregoing, I

respectfully request an additional 13 days to file the State’s brief. This is the

State’s fourth and final motion for extension.

                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 13 days, until September 8, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                          2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Unopposed

Fourth & Final Motion to Extend Time to File Brief has been delivered to

Appellant DAVID KENT THACKER, JR.’s attorney in this matter:

      Gerald C. Moton
      11765 West Avenue, PMB 248
      Austin, TX 78216
      motongerald32@gmail.com
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 26th day of August, 2015.

                                              /s/ Joshua D. Presley
                                               Joshua D. Presley


                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred or made reasonable attempts to confer with all

other parties about the merits of this motion and whether the parties oppose the

motion. Mr. Gerald C. Moton, Attorney for Appellant DAVID KENT THACKER,

JR., was not opposed to the instant motion.

                                              /s/ Joshua D. Presley
                                              Joshua D. Presley




                                          3